Citation Nr: 1614589	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-36 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date prior to February 18, 2011, for the award of a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to special monthly compensation (SMC) on the basis of aid and attendance criteria.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and R. S.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to October 1955.

This case has a lengthy procedural history and came to the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2011 decisions by the RO in St. Petersburg, Florida.

A personal hearing was held in June 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  The Veteran provided testimony regarding his claims of entitlement to higher initial ratings for his service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, rheumatoid arthritis of the right knee, and diffuse arthritis of the right and left feet.  

The Veteran has not elected to be heard by the Board as to his claim of entitlement to an earlier effective date for his TDIU.  In correspondence dated in February 2016, the Veteran's representative stated that the Veteran does not want a hearing as to the TDIU issue.

In September 2010, the Board remanded the Veteran's prior appeal for entitlement to increased initial ratings for his service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, rheumatoid arthritis of the right knee, and diffuse arthritis of the right and left feet for additional development. 

In an August 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to a TDIU, effective March 8, 2011, and assigned a 40 percent initial rating for service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, effective October 6, 2004, and a 40 percent rating for service-connected rheumatoid arthritis of the right knee, effective March 8, 2011.  The Veteran subsequently perfected an appeal for an earlier effective date for a TDIU. 

In a January 2012 decision, the Board denied the Veteran's perfected claims of entitlement to an initial rating in excess of 40 percent for service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, and initial ratings in excess of 10 percent each for service-connected diffuse arthritis of the left foot and right foot, and granted a 40 percent rating for service-connected rheumatoid arthritis of the right knee, effective from February 18, 2011.

A January 2012 rating decision effectuated the Board's January 2012 decision and assigned the February 18, 2011, effective date of the Veteran's 40 percent rating for service-connected rheumatoid arthritis of the right knee to his grant of a TDIU, already in place. 

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court affirmed the Board's January 2012 decision and determined that the issue of entitlement to an earlier effective date for a TDIU was not reasonably raised to the Board. 

However, in February 2014, the Court recalled judgment as to its prior decision, and then vacated the Board's January 2012 decision and remanded the matters for proceedings consistent with the parties' November 2013 Joint Motion for Remand (JMR).  The JMR addressed the decision of the Court in Bryant, which held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to explain the issue and suggest the admission of evidence that may have been overlooked.  Effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the AOJ do not apply to hearings before the Board.  Board hearings were instead to be governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  See 76 Fed. Reg. 52,572 (Aug. 23, 2011).  On September 9, 2011, the National Organization of Veterans' Advocates (NOVA) petitioned the United States Court of Appeals for the Federal Circuit (Federal Circuit) for direct review, and asserted that the hearing clarification rule was procedurally invalid because it was not promulgated pursuant to the notice-and-comment procedures prescribed under 5 U.S.C. § 503 of the Administrative Procedure Act. 

In order to moot NOVA's petition for review, VA agreed to repeal the hearing clarification rule, and further agreed that, prior to the repeal of this rule, it will not apply the provisions of the hearing clarification rule to appeals before the Board.  In accordance with this agreement, prior to the repeal of the hearing clarification rule, VLJs and Acting VLJs should not apply the provisions of the hearing clarification rule to appeals before the Board, and should apply the interpretation of VA's hearing regulations announced by the Court in Bryant.  That interpretation is that VLJs and Acting VLJs conducting hearings have "a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim" and "must suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Bryant, 23 Vet. App. at 496; see VAOGCPREC 22-12 (April 4, 2012).

The JMR noted that part of VA's Proposed Plan included VA's promise to vacate any affected Board decision and provide each affected claimant a new hearing.  For cases before the Court, the opportunity for a JMR to reacquire jurisdiction over such cases was provided.  As such, in this case, a JMR was agreed upon, and the JMR noted that the claim should be remanded to the Board "for a new decision and, should the Appellant request it, a new hearing."  The Board sent the Veteran and his attorney a letter to this effect in May 2014, and in a May 2014 response, the Veteran's representative indicated that the Veteran did not want an additional hearing before the Board. 

In a September 2014 decision, the Board denied a higher initial rating for the service-connected thoracolumbar spine disability (rated 40 percent disabling), denied a higher initial rating for the service-connected right knee disability (rated 10 percent disabling prior to February 18, 2011 and as 40 percent disabling from that date), denied a higher initial for the service-connected right foot disability (rated 10 percent disabling), denied a higher initial for the service-connected left foot disability (rated 10 percent disabling), and denied an earlier effective date prior to February 18, 2011 for the award of a TDIU.  

The Veteran then appealed to the Court.  In a September 2015 Memorandum Decision, the Court set aside only that portion of the Board's September 2014 decision that denied an earlier effective date prior to February 18, 2011 for the award of a TDIU.  The Court held that because the Veteran did not raise any challenge to the September 2014 Board decision with respect to the other issues adjudicated in that decision, the appeal as to these issues was dismissed.  Hence, the appeals for higher initial ratings for disabilities of the thoracolumbar spine, right knee, and both feet are no longer in appellate status.

As previously noted in the September 2014 Board decision, the issues of entitlement to service connection for a left knee disability and a lower extremity disability (characterized by sciatic complaints not considered in his already service-connected disability of diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints) have been raised by the record in a March 2011 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In February 2016, the Veteran's representative raised the issue of entitlement to SMC, as a derivative issue to the TDIU claim.  VA has a duty to maximize benefits and policy to consider entitlement to SMC where applicable.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); AB v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).  See also 38 C.F.R. § 3.103(a) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 6, 2004, the Veteran filed a claim for service connection for rheumatoid arthritis.

2.  In a March 2008 rating decision, the RO granted service connection for diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, rheumatoid arthritis of the right knee, and diffuse arthritis of the right and left feet, each effective October 6, 2004.

3.  In an August 2011 rating decision, the RO granted a TDIU effective March 8, 2011.  The RO subsequently granted an earlier effective date of February 18, 2011 for the award of a TDIU.
 
4.  The Veteran's combined service-connected disability rating was 60 percent from October 6, 2004, and 70 percent from February 18, 2011.
 
5.  The earliest possible effective date for the grant of this TDIU is when he filed his underlying claim for service connection, since his TDIU grant was predicated on these underlying disabilities.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of October 6, 2004, though no earlier, for the TDIU.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Moreover, in his February 2016 letter, the Veteran's representative indicated that he waived any further notice and assistance, or error therefrom, under 38 U.S.C. § 5103 and 5103A, and also waived his right to further development under the VCAA.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted above, the Veteran participated in a Board hearing in June 2010 as to his prior appeal for higher initial ratings.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran's representative began the hearing with immediate questioning as to the Veteran's symptoms and treatment history.  Both the Veteran and R.S. provided testimony as to his symptoms and the effect of such symptoms on his daily life.  Thus, through the representative's questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence.  The VLJ specifically sought testimony as to the Veteran's treatment providers.  In May 2014 correspondence, the Veteran's representative contended that the Board's hearing transcript failed to fully advise the Veteran on the issue of entitlement to a TDIU, but also indicated that the Veteran did not request a new hearing.  Neither the Veteran nor his representative or current attorney identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims for higher ratings, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

Pertinent Laws and Regulations

VA will grant a TDIU when the schedular rating is less than total and the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits may be granted when it is established that the service-connected disabilities, standing alone, prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

A claim for TDIU is based on an acknowledgment that even though a rating less than 100 percent under the rating schedule may be correct, objectively, there are subjective factors that may permit assigning a 100 percent rating to a particular veteran under particular facts, notwithstanding the putative correctness of the objective rating.  Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The effective date for an increased rating [for a disability once service connected] will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

Once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for TDIU benefits.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir 2001).  When a veteran submits evidence of unemployability in association with a claim for a higher initial rating, a claim for TDIU benefits is inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In making this holding, the Court considered recent case law from the Federal Circuit, including Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) ("A claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating.") and Roberson, 251 F.3d at 1384.   

The Court has held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice, supra; see also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim). 

Normally, the effective date assignable for an increased rating and/or TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, there must be a finding as to the date on which the appellant initiated his increased rating/TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the medical evidence of record showed his entitlement to a higher rating or TDIU arose, that is, at what point in time in the case of a TDIU did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16. 

In another recent case, the Court found that because the claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of the Veteran's initial application for benefits for that disability, not a part of a new claim for increased compensation.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011). 

Whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376 (2013) (a combined-effects medical examination report or opinion is not required per se by statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities and the Board did not err in failing to obtain such an exam or opinion when it denied entitlement to TDIU due to multiple service-connected disabilities).    

Analysis

The Veteran currently asserts that an earlier effective date of October 6, 2004 should be assigned for his TDIU.  See February 2016 letter from his representative.  (Previously, he asserted that an effective date of November 1, 2004 should be assigned.  See his April 2012 notice of disagreement.)  He contends that he met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) since October 6, 2004, and that the lay and medical evidence of record support the conclusion that he has been unable to secure or follow a substantially gainful occupation since October 6, 2004.

In its September 2015 memorandum decision, the Court set aside that portion of the September 2014 Board decision that denied an earlier effective date prior to February 18, 2011 for TDIU and remanded that matter for readjudication.

The Court found that the Board failed to discuss the 2007 and 2008 lay statements from the Veteran and R.S. (who is now his wife) that constituted relevant evidence of unemployability prior to February 18, 2011.  The Court stated that the Board did not state the effect, if any, on its analysis of when the record first showed unemployability of evidence that the Veteran could "hardly do anything" in July 2007, that at this time R.S. had to help him dress, that he had to roll off the couch to rise from it, that to rise to his feet he had to push up with his hands, that in August 2007 his back pain was so severe that he could not sit for any length of time or walk any distance, and that at this time he could not bend, squat, or kneel without considerable pain.  The Court found that remand was required as the Board did not discuss what effect, if any, the 2007 or 2008 lay statements had on its TDIU effective date analysis.

The Court also stated that the Board's discussion of the evidence of unemployability, including its failure to discuss the 2007 and 2008 lay evidence of significant limitations, indicates that it may have improperly viewed a medical opinion reflecting unemployability as a prerequisite to a TDIU award, citing Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Court instructed the Board that it must consider all relevant medical and lay evidence on the question of when the record showed that the Veteran as likely as not experienced the inability to secure and follow a substantially gainful occupation due to service-connected disabilities under § 4.16(a).  

The Veteran's service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints is rated as 40 percent disabling from October 6, 2004, his service-connected rheumatoid arthritis of the right knee is rated as 10 percent disabling from October 6, 2004, and 40 percent disabling from February 18, 2011, and his service-connected diffuse arthritis of the right and left feet are both rated as 10 disabling from October 6, 2004.  His combined rating is 60 percent from October 6, 2004.  However, all of the disabilities result from a common etiology, rheumatoid arthritis, and all are orthopedic disabilities. Thus, for the purpose of finding one 60 percent disability, the Board may consider the Veteran's four musculoskeletal disabilities together.  38 C.F.R. § 4.16(a)(2).  His combined disability rating was 70 percent from February 18, 2011.  Accordingly, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) were met as of October 6, 2004.  

As the Veteran met the schedular criteria required by 38 C.F.R. § 4.16(a) for a TDIU as of October 6, 2004, it must be determined when a claim for a TDIU was received, and when the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment.  

Records reflect that the Veteran has completed high school, that he retired in the 1990s, and that his work history includes working as a commercial fisherman.  (See his statements at VA examinations in July 2006 and March 2011, and during VA outpatient treatment in May 2005 and September 2008.)  At his June 2010 Board hearing, he testified that he last worked on a full-time basis in the late 1990s.  He said that he could no longer fish because he could not sit on the boat due to his back pain and sciatica.

An August 2005 VA X-ray report revealed that the Veteran had extensive hypertrophic degenerative arthritis within the lumbar spine, which might indicate diffuse idiopathic skeletal hyperostosis (DISH) syndrome, although clinical correlation was needed.  An August 2005 X-ray report of the lumbar spine revealed intact vertebral body heights and disc spaces, large bulky osteophytes bridging anteriorly throughout the lumbar spine and lower thoracic spine, and some sclerotic changes in the facets at L5-S1.

In a June 2006 statement, the Veteran asserted that he incurred arthritis in service, and that this condition did not bother him too much in the late 1950s, and he was able to work without too much pain.  He said the condition really started causing him a lot of trouble about 15 years ago, but he was able to get along with over-the-counter pain medication.  He said that currently, the condition had progressed to the point that he had a lot of problems walking.

On VA examinations in July 2006, conducted by a private provider, as to the Veteran's service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, rheumatoid arthritis of the right knee, and diffuse arthritis of the right and left feet, his only service-connected disabilities, he reported that he was retired.  The examiner reported that the Veteran's right knee disability would give him difficulty with standing for protracted periods of time, and with squatting, stooping, and kneeling.  The examiner indicated that the Veteran's entire thoracolumbar spine was ankylosed in neutral position with moderate paraspinal muscle spasm in the lower thoracic region and entire lumbar region, and that this spine disability would give him difficulty with any type of repetitive bending, stooping, or lifting.  The examiner reported that the Veteran's bilateral foot disabilities would give him difficulty with standing for protracted periods of time and walking long distances. The examiner opined that the Veteran was rated as a limited community ambulatory without the aid of an orthopedic assistive device; however such conclusion was limited to the Veteran's right knee disability.

In a November 2006 statement, the Veteran complained of chronic low back pain, and said it hurt when he walked.

In a July 2007 statement submitted to a U.S. Senator, the Veteran stated that his back was so severe that he could not sit any length of time, or walk any distance.  He added that he could not bend, squat, or kneel without lots of pain.

In a July 2007 lay statement, the Veteran's then-friend and caregiver, R.S. (who is now his wife), reported that she had known the Veteran since 1986 and they had been living together for the past three years.  She stated that she noticed his continuous physical decline for the past 15 years, and that for the past five years he could hardly do anything.  She also reported that the Veteran could not bend to reach his feet so she had to put his socks on and he had to roll off the couch in order to get up.  He had to use his hands and arms to push up to get on his feet.  Finally, she stated that, because of his condition, she had been doing all the washing, cleaning and cooking.

In a March 2008 rating decision, the RO established service connection for diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, rheumatoid arthritis of the right knee, and diffuse arthritis of both feet.

In a notice of disagreement received in May 2008, the Veteran contended that the pain and numbness shooting down both legs was so severe that he was incapacitated most of the year, and he was also ankylosed.  In November 2008, he said his back, legs, and feet hurt so badly that he had difficulty walking.

During his June 2010 Board hearing, the Veteran asserted that he medically retired in the 1990's due to his thoracolumbar spine pain and related symptoms.  He testified that he had sciatica as due to his current back disability and spent his day lying on the couch and had to roll off the couch to get up.  He also reported that he did not use any assistive devices, he was able to drive for a couple of hours before having numbness in the legs and feet, he was able to stand for about three to four minutes without pain, and he was able to walk up to 100 feet.  The Veteran testified that he had continued pain radiating throughout his extremities.  He reported having been confined to bed due to his back in the 1970s and that his current back disability affected his employment such that he had to quit his job. 

The Veteran also testified that his friend had to help him put his socks on and he required assistance doing all of his activities.  The Veteran reported having pain and numbness into the lower extremities although he had no bowel or bladder problems except those problems associated with his prostate cancer.  The Veteran testified that he had problems pushing himself up the stairs due to his right knee, he had some stiffness in the knee when driving, his knee popped and cracked, and he had problems putting weight on the knee.  Finally, he reported being on medication for his orthopedic disorders with some relief.  R.S. testified that the Veteran spent most of his day, about 20 hours, lying on the couch, that he walked slowly and hunched over, and that he could pretty much get in and out of the car by himself.

On VA examination on March 8, 2011, as to his service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, the Veteran reported that he retired from work as a commercial fisherman in 1990, due to his thoracolumbar spine disability.  The examiner opined that the Veteran's service-connected diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints prevented him from employment in any capacity due to the severity of pain and poor sitting tolerance. 

On VA examination on February 18, 2011, as to his service-connected rheumatoid arthritis of the right knee, the Veteran again reported that he had retired from work as a commercial fisherman in 1990, due to his thoracolumbar spine disability.  The examiner reported that the Veteran's right knee disability had significant effects on his occupational activities in that he had decreased mobility and problems with lifting and carrying, and that such required him to be assigned different duties.  On VA examination on February 18, 2011, as to the Veteran's service-connected diffuse arthritis of the right and left feet, the examiner repeated the July 2006 report that the Veteran was assessed as a limited community ambulatory without assistive devices, without comment as to whether such was a result of his right knee disability, or whether such now was also a result of his bilateral feet disabilities.

In an April 2012 notice of disagreement, the Veteran and his representative contended that an effective date of November 1, 2004 should be assigned for the grant of a TDIU.  The Veteran contended that the results of the July 2006 VA spine examination along with his X-ray results should prove that he was unemployable from October 2004.

After review of all of the evidence of record, the Board finds that the weight of the evidence suggests that since October 6, 2004, the Veteran's service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in the type of work for which he is qualified by reason of past education, work experience and training.  The record shows that he has been unemployed throughout the rating period on appeal.  And while he has non-service-connected disabilities that adversely affect his employability, the record shows that his service-connected disabilities play the primary role in his inability to obtain and maintain employment that could be considered substantially gainful versus just marginal, in that they affect his ability to perform this level of work on a consistent basis.  Thus, the Board finds that the criteria for a TDIU were met from that date.

The Board finds that the Veteran's initial October 6, 2004 claim for service connection and compensation for rheumatoid arthritis was also an implicit attempt to obtain an appropriate rating for this disability once compensation was established for it, and that the claim was also a claim for a TDIU.  See Rice, supra.  As a result, a TDIU, as a further derivative of that initial claim, is also warranted as of that date pursuant to the holdings in Rice, Mayhue, etc.  

Resolving reasonable doubt in his favor, the Board finds that the combination of his service-connected disabilities of the spine, right knee and feet prevented him from obtaining or maintaining substantially gainful employment on account of his service-connected disabilities at the time of his October 6, 2004 claim.

In view of the foregoing, the Board finds that October 6, 2004 is the proper effective date for the Veteran's TDIU, and this earlier effective date is granted. However, under the applicable laws and regulations, there is no basis for finding an even earlier effective date.  The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date of October 6, 2004 for the award of a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation. 


REMAND

In February 2016, the Veteran's representative raised the issue of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  He contended that the July 2007 letter from R.S. (the Veteran's wife) demonstrates that the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable, or to perform activities of daily living.  He contends that SMC based on the need for regular aid and attendance is warranted.

VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). 

SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The criteria for determining the need for aid and attendance are set forth under 38 C.F.R. 3.352(a).

The Board finds that there is insufficient evidence of record to adjudicate the SMC claim at this time, and that a VA examination is needed.  38 C.F.R. § 3.326(a).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA medical records dated since September 2009 reflecting treatment or evaluation of the Veteran's service-connected disabilities, and associate them with the paper claims file or the electronic Virtual VA or VBMS claims files.

2.  Schedule the Veteran for a VA aid and attendance/housebound examination.  The Veteran should be notified of the date and time of the examination, and such notice should be associated with the claims file.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished. 

The examiner should address whether the Veteran's service-connected disabilities result in any of the following:

a.  Blindness or near blindness so as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; 

b.  An inability to dress or undress himself, or to keep himself ordinarily clean and presentable;

c.  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;

d.  Inability to feed himself through loss of coordination of upper extremities or through extreme weakness;

e.  Inability to attend to the wants of nature; 

f.  Incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; 

g. The loss or loss of use of either (i) both lower extremities; or (ii) one lower extremity and one upper extremity, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

h. The loss or permanent loss of use of one or both feet. To make this determination, the examiner must consider whether the Veteran's actual remaining foot function, including balance and propulsion, could be accomplished equally well by an amputation stump with prosthesis.

A full rationale must be provided for all opinions expressed.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim for SMC based on the entirety of the evidence.  If the benefits sought on appeal are not granted to his satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


